Citation Nr: 0839040	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-07 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to an increased rating in excess of 20 percent 
from November 26, 2003 (the date of the veteran's claim) 
through May 22, 2008 for service connected degenerative 
disc disease of the lumbosacral spine.  

2.	Entitlement to an increased rating in excess of 40 percent 
from May 23, 2008 for service connected degenerative disc 
disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by: Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
granted an increased rating for the veteran's service 
connected back disability to 20 percent, from November 26, 
2003 (the date of the veteran's claim).  The RO issued a 
notice of the decision in March 2004, and the veteran timely 
filed a Notice of Disagreement (NOD) as to the rating 
assigned in March 2005.  Subsequently, in February 2006 the 
RO provided a Statement of the Case (SOC), and thereafter, in 
March 2006, the veteran timely filed a substantive appeal.

In August 2008 the RO elevated the veteran's service 
connected back disability to 40 percent, effective from May 
23, 2008, the date at which time such increase had become 
manifest.  It issued a Supplemental Statement of the Case 
(SSOC) in October 2008.  

The veteran did not request a Board hearing on this matter.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, any resulting prejudice has 
been rebutted.

2.  From November 26, 2003 through May 22, 2008, the 
veteran's service connected degenerative disc disease of the 
lumbosacral spine was manifested by limitation of forward 
flexion to 55 degrees when considering pain, but not by 
forward flexion limited to 30 degrees or less, unfavorable 
ankylosis of the entire spine or the thoracolumbar spine, 
incapacitating episodes of intervertebral disc syndrome 
(IDS) lasting a total duration of at least four weeks or 
more during the past year or any additional neurological 
deficit, including but not limited to bowel and bladder 
impairment.    

3.  From May 23, 2008, the veteran's service connected 
degenerative disc disease of the lumbosacral spine has been 
manifested by limitation of motion to about 30 degrees 
forward flexion or less and pain, but not by unfavorable 
ankylosis of the entire spine or the thoracolumbar spine, 
incapacitating episodes of intervertebral disc syndrome 
lasting a total duration of six weeks or more during the 
past year or any additional neurological deficit, including 
but not limited to bowel and bladder impairment.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent from 
November 26, 2003 through May 22, 2008, for service connected 
degenerative disc disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5243 (2008).

2.  The criteria for a rating in excess of 40 percent from 
May 23, 2008 for service connected degenerative disc disease 
of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2004, March 2006 and August 2008 letters sent to the 
veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claim, and of the 
information it failed to provide in a timely fashion, any 
presumed prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores, supra.  

The February 2004, March 2006 and August 2008 letters from 
the RO satisfy these mandates.  The February 2004 letter 
informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his service connected 
back disability had increased in severity.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  

The March 2006 correspondence apprised the veteran about how 
VA calculates disability ratings and assigned effective dates 
pursuant to Dingess and Vazquez-Flores, and the August 2008 
letter provided information about how VA may assign 
disability ratings based on testing measurements.  The August 
2008 letter also provided the text from a pertinent 
Diagnostic Code (Diagnostic Code 5243), in addition to noting 
that VA could assign extraschedular ratings in certain cases, 
in accordance with Vazquez-Flores.  This letter further asked 
the veteran to provide evidence about the impact of his back 
disability on his employment, and the veteran appears to have 
demonstrated actual knowledge of the criteria required to 
receive a rating in excess of 20 percent, as reflected in his 
March 2005 NOD.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  The Board 
thus finds that the veteran received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide all of such notice to the veteran prior to 
the March 2004 RO decision that is the subject of this appeal 
in its letters (i.e., the March 2006 and August 2008 
letters).  Where such a timing error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 889 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the defect in timing has been 
rebutted.  The RO cured this defect by providing proper  VCAA 
notice together with readjudication of the claim, as 
demonstrated by the October 2008 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive February 2004 and May 2008 VA examinations, both of 
which were thorough in nature and adequate for the purposes 
of deciding the claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 C.F.R. §§ 3.326, 3.327 (2008).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

At the time the veteran filed his increased rating claim in 
November 2003, the following relevant provisions relating to 
musculoskeletal disabilities were in effect: According to 38 
C.F.R. § 4.71a, a veteran, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, will receive a 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.   38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242.  A veteran will garner a 40 
percent rating when he exhibits forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5239.  The next higher rating of 50 
percent will be awarded when a veteran displays unfavorable 
ankylosis of the entire thoracolumbar spine, and a veteran 
will generate the maximum 100 percent evaluation if he has 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242.  

The Board notes that according to Note (2), for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, and the normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 
(2).    

With respect to intervertebral disc syndrome (IDS), 
Diagnostic Code 5243 directs that VA should evaluate this 
disorder under either the General Rating Formula for Diseases 
and Injuries of the Spine, outlined above, or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in a higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  A veteran 
with IDS who has incapacitating episodes for at least two 
weeks but less than four weeks during the past year will 
receive a 20 percent rating, whereas he will generate a 40 
percent evaluation with IDS accompanied by incapacitating 
episodes totaling at least four weeks, but less than six 
weeks during the past year.  A veteran who has IDS and 
incapacitating episodes for at least six weeks during the 
past year will garner a maximum 60 percent rating under this 
Formula.  The regulations define "incapacitating episode" 
as s period of acute signs and symptoms due to IDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).     

In addition, the Board comments that, in addition to a rating 
for orthopedic impairment (here limitation of motion), the 
evaluating entity should assess any associated objective 
neurological abnormalities separately, to include bowel or 
bladder impairment and radiculopathy.  38 C.F.R. § 4.71a, 
Note (1).  Thus, when a veteran has separate and distinct 
manifestations attributable to a single injury, he should be 
compensated for these different manifestations under 
different Diagnostic Codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995); accord Tucker v. West, 11 Vet. 
App. 369, 373 (1998) (noting that "in accordance with 38 
C.F.R. § 4.40, the Board is required to consider the impact 
of pain in making its determination . . . and articulate how 
pain on use was factored into its decision").  Functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  38 C.F.R. 
§ 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, "[w]eakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40.  The 
Board observes that 38 C.F.R. § 4.40 does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   In this regard, the 
Court has recognized that "[i]f VA's adjudication of any 
increased-rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased-
rating claim was filed until a final decision on that claim 
is made."  Hart, 21 Vet. App. at 509.  Accordingly, "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Id.  In addition, "[w]here 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.  

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
In February 1972 the RO granted service connection for a back 
disability, namely, a lumbosacral strain, assigning a 
noncompensable rating at that time.  The veteran thereafter 
submitted a claim for an increased rating for his service 
connected back disability in November 2003.

The veteran offered private medical records from the Boulder 
Medical Center and Pain Institute, with treatment dates 
spanning January 2003 to December 2005.  These records reveal 
that the veteran continued to complain of back pain and took 
Ultram medication to relieve the pain.  During this time 
period, the veteran also underwent three epidural injections, 
which alleviated the pain initially, but then would wear off.  
Visits with a chiropractor tended to help the pain as did 
Tylenol and his other medication.  He continued to work as a 
truck driver.  Medical notes in January 2003, February 2003, 
March 2003, August 2003, February 2004, May 2005, November 
2004, March 2005 and August 2005 all indicate that the 
veteran complained of having bilateral lower extremity pain 
and radiculopathy as well as radiation of pain to the 
buttocks.  

During the pendency of this claim, the veteran has submitted 
to two VA examinations of the back, the first of which 
occurred on February 3, 2004; this clinician did not review 
the claims file.  At this time, the veteran worked as a truck 
driver, and noted that he missed about four to five days per 
year because of his back pain.  He noted that he took Ultram 
and Aleve to reduce his back pain, which would bring his pain 
to a level of 0/10.  Without medication, the veteran reported 
experiencing pain of 3-10/10, and he complained of pain 
radiating to the left ankle.  He could walk for two miles, 
sit for one to two hours, and stand for an hour, with rest 
required for about 10 minutes.  He also stated that he could 
lift 10 lbs and 20 lbs occasionally, ascend stairs, push and 
pull a vacuum, and bend at the waist.  

A physical examination revealed that the veteran could also 
squat, toe-heel walk without much difficulty, and take his 
shoes off.  He had a normal gait, and no deformities of the 
spine, although he did exhibit some, but not really 
significant, lumbosacral tenderness.  The veteran could 
forward flex from zero degrees to 55 degrees without pain, 
but from 55 degrees to 90 degrees he experienced pain at an 
8/10, which would alleviate upon returning to normal posture.  
The veteran had normal extension of zero degrees to 25 
degrees without pain, and lateral flexion of zero degrees to 
25 degrees.  He had rotation of zero degrees to 45 degrees, 
with slight discomfort.  As for the DeLuca criteria, the 
physician commented that the veteran had no fatigability, 
lack of endurance, or flares associated with the back 
disability.  He had a normal neurological examination and 
bilateral leg raising was also normal.  

On May 23, 2008 the veteran submitted to a second VA 
examination of the back; the clinician reviewed the claims 
file.  The veteran stated that he had received three 
epidurals in the past, which had not helped relieve his pain.  
He continued to work as a truck driver, although he noted 
that he had missed five days of work in the past year because 
of back pain.  He conveyed that he was never pain-free, and 
rated his pain as ranging from 3/10 to 10/10 at times.  He 
endorsed feelings of stiffness and fatigability in the back, 
and reported that he had pain radiating down both legs to the 
knees, equally on the right and left sides.  The veteran 
could walk and sit without limitation so long as he shifted 
position and stood up every 10 to 15 minutes.  He reported 
having daily flares, but the examiner noted that the veteran 
described having pain 24/7, which he interpreted to mean that 
the were no clear-cut flares.  The veteran had no 
incapacitating episodes in the past year that required bed 
rest ordered by a physician.  

A physical examination revealed that the veteran walked 
slowly and rigidly.  He used no assistive devices, and had 
moderate to severe spasm and tenderness in the lumbosacral 
spine on palpation.  Range of motion testing revealed forward 
flexion of zero degrees to 45 degrees, reduced to zero 
degrees to 30 or 35 degrees on second repetition due to pain; 
backward extension of zero degrees to 15 degrees, reduced to 
zero degrees to 5 degrees on second repetition due to pain; 
bilateral lateral flexion of zero degrees to 15 degrees, 
reduced to zero degrees to 5 degrees on second repetition due 
to pain; and bilateral rotation of zero degrees to 15 
degrees, reduced to zero degrees to 5 degrees on second 
repetition due to pain.  The examiner thus noted that the 
veteran had additional losses of range of motion due to 
painful motion on repetition, and post-range of motion 
testing disclosed increasing muscle spasm and tenderness 
about the lumbosacral area.  Muscle strength of the lower 
extremities appeared to be reasonably equal and normal, and 
the veteran exhibited no motor, sensory or other neurological 
deficit in the lower extremities.     

In August 2008 the RO elevated the rating for veteran's 
service connected back disability to 40 percent, effective 
from May 23, 2008, the date at which time such increase had 
become manifest.  

b. Discussion
The Board determines that the evidence weighs against the 
veteran's claim for an increased rating in excess of 20 
percent for his service connected back disability from 
November 26, 2003 through May 22, 2008.  Specifically, range 
of motion testing conducted at the VA examination in February 
2004 revealed that the veteran had forward flexion from zero 
degrees to 55 degrees without any pain, fatigability, lack of 
endurance, or flares; he only had pain on forward flexion 
thereafter from 55 degrees to 90 degrees.  While the Board 
recognizes that this study does reveal some loss of range of 
motion due to pain, his zero degrees to 55 degrees range of 
motion without any additional DeLuca impairment falls well 
above the 30 degrees or less forward flexion required for the 
next higher rating of 40 percent under Diagnostic Code 5237.  
The evidence of record during this time frame also discloses 
no indication of ankylosis of the thoracolumbar spine or the 
entire spine, as would be necessary for increased ratings 
above 40 percent under Diagnostic Code 5237.  Similarly, the 
evidence of record from November 2003 through May 22, 2008 
bears no indication that the veteran suffered from IDS with 
incapacitating episodes having a total duration of at least 
four weeks during the past year requiring bed rest prescribed 
by a physician, as would be needed for an increased rating 
under Diagnostic Code 5243.  Instead, at most, the veteran 
missed only five days of work due to back pain, and there is 
no indication that a physician mandated bed rest on any of 
these days.  While the Board certainly recognizes that the 
veteran has experienced back pain throughout this time 
period, the Board nonetheless concludes that the disability 
did not rise to the level required for an increased rating 
under either of the applicable Diagnostic Codes.  

There is no objective medical evidence of radiculopathy of 
either lower extremity or any other neurological deficit, 
including but not limited to bowel and bladder impairment.

The Board has considered DeLuca, supra, but the medical 
evidence does not show additional loss of back motion due to 
pain or flare-ups of pain, supported by objective findings, 
that would support a higher rating, nor is there evidence of 
such additional functional limitation due to weakness, 
fatigue, incoordination or flare-ups of such symptoms, to a 
degree that would support a rating in excess of 20 percent 
prior to May 23, 2008.  38 C.F.R. §§ 4.40, 4.45 and 4.59; 
DeLuca, 8 Vet. App. at 202.  

As for the veteran's claim for a rating in excess of 40 
percent from May 23, 2008 for his service connected 
degenerative disc disease of the lumbosacral spine, the Board 
determines that the evidence preponderates against this 
claim.  The only medical evidence of record from this time 
period, namely the May 2008 VA examination report, does not 
diagnose the veteran with ankylosis of any part of the spine, 
as would be required for increased ratings of 50 percent or 
100 percent under Diagnostic Code 5237.  Additionally, the 
May 2008 VA examiner specifically stated that the veteran had 
not experienced any incapacitating episodes of back pain or 
IDS over the past year that required physician-ordered bed 
rest, which would be necessary for a rating in excess of 40 
percent under Diagnostic Code 5243.  

Regarding the question of whether there is any additional 
functional limitation due to pain or other symptoms that 
would support a rating in excess of 40 percent, if a claimant 
is in receipt of the maximum disability rating available 
based on limitation of motion, as is the case here from May 
23, 2008, 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Finally, the Board determines that the evidence of record 
does not support a separate compensable disability rating for 
any neurological impairment associated with the veteran's 
service connected back disability.  While the Board 
recognizes that private medical reports documented the 
veteran's reports of radiating pain down the bilateral lower 
extremities, during both of his VA examinations conducted in 
2004 and 2008, the veteran received normal neurological 
assessments of the lower extremities.  The lack of any 
confirmed, objective evidence of neurologic abnormalities of 
these extremities or any indication of bowel or bladder 
impairment weighs against awarding separate disability 
evaluations as contemplated by 38 C.F.R. § 4.71a, Note (1) 
and Esteban.   

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service connected back 
disability has necessitated frequent hospitalizations or has 
caused a marked interference with employment beyond that 
contemplated by the rating schedule.  While the Board 
recognizes that the veteran has reported missing up to five 
days from work within a year, he has continued to maintain 
employment as a truck driver and could still perform his 
regular work duties by his own account, with only a slight 
impact on his job due to the missed work.  He has submitted 
no evidence from an employer or former employer that would 
support referral for an extraschedular evaluation.  Thus, in 
the absence of such factors as a "marked" interference with 
employment, the criteria for submission for assignment of an 
extraschedular rating for his back disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


IV. Conclusion 
For the reasons stated above, the Board finds that an 
increased rating for either time period the veteran's service 
connected back disability is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert, 
1 Vet. App. at 56.  


ORDER

An increased rating in excess of 20 percent from November 26, 
2003 through May 22, 2008 for service connected degenerative 
disc disease of the lumbosacral spine is denied.

An increased rating in excess of 40 percent from May 23, 2008 
for service connected degenerative disc disease of the 
lumbosacral spine is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


